Title: To Benjamin Franklin from Jonathan Williams, Sr., 4 October 1778
From: Williams, Jonathan Sr.
To: Franklin, Benjamin


Honored Sir
Boston Octr. 4. 1778
The Bearer Mr. Henry Bromfield a Young Gentleman of this Town gose to France on Business as a Merchant and as he will be a Stranger in Paris your Civilities to him as such Will Much Oblige your Dutifull Nephew
Jona Williams
Doctr. Franklin
 
Addressed: Doctr Benjamin Franklin / Paris / Per Mr Bromfield
Notation: Williams Jonathan Oct. 4. 1778. Boston
